Name: Commission Regulation (EU) 2018/627 of 20 April 2018 correcting certain language versions of Regulation (EC) No 1333/2008 of the European Parliament and of the Council on food additives (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  consumption;  health;  European construction;  food technology
 Date Published: nan

 24.4.2018 EN Official Journal of the European Union L 104/57 COMMISSION REGULATION (EU) 2018/627 of 20 April 2018 correcting certain language versions of Regulation (EC) No 1333/2008 of the European Parliament and of the Council on food additives (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) The German language version of Regulation (EC) No 1333/2008 contains errors in Annex II, Part D, food category 12.2 and in Annex II, Part E, food categories 0, 01.7.1, 05.2, 11.1, 12.2, 12.2.2, 13.2 and 17.1. Therefore, in the German language version, the name of food category 12.2 and the conditions of use (restrictions/exceptions) of food additives in food categories 0, 01.7.1, 05.2, 11.1, 12.2, 12.2.2, 13.2 and 17.1 should be corrected in order to ensure legal clarity for food business operators and the smooth functioning of the internal market. (2) The Greek language version of Regulation (EC) No 1333/2008 contains errors in Annex II, Part E, food category 05.2. Therefore, in the Greek language version, the conditions of use (restrictions/exceptions) of food additives in food category 05.2 should be corrected in order to ensure legal clarity for food business operators and the smooth functioning of the internal market. (3) The Czech language version of Regulation (EC) No 1333/2008 contains errors in Annex II, Part E, food category 08.2. Therefore, in the Czech language version, the conditions of use (restrictions/exceptions) of food additives in food category 08.2 should be corrected in order to ensure legal clarity for food business operators and the smooth functioning of the internal market. (4) The Czech, German and Greek language versions of Regulation (EC) No 1333/2008 should therefore be corrected accordingly. The other language versions are not concerned by those corrections. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16.